United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 98-2704EM
                                    _____________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Thomas Brandon Bayer,                     *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: November 16, 1998
                                 Filed: November 30, 1998
                                  _____________

Before FAGG, BRIGHT, and BEAM, Circuit Judges.
                           _____________

PER CURIAM.

        Thomas Brandon Bayer appeals the sentence imposed on him following the
revocation of his supervised release. Because Bayer raised no objection to the district
court's sentence, we apply the test of plain error review. See United States v.
Prendergast, 4 F.3d 560, 561-62 (8th Cir. 1993) (per curiam). The record shows the
district court sentenced Bayer within the suggested guidelines imprisonment range,and
well within the statutory maximum, thus we find no error in the district court's analysis,
plain or otherwise. Additionally, Bayer's pro se motions for reconsideration of his
sentence went beyond the district court's authority to correct a sentence for an
arithmetical, technical, or other clear error. See Fed. R. Crim. P. 35(c). Accordingly,
we affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-